DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2022 has been entered.
Claims 1-2 and 4-18 are currently pending in the application.  Claims 16-17 have been previously withdrawn from consideration.  Claims 1-2, 4-15 and 18 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein at least a portion of the plurality of elevations is arranged in a section of the gripping surfaces that is adjoining the knitting needle tip".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-8, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindahl (US 7,874,181 B1).
Regarding claim 1, Lindahl discloses a knitting needle (fig. 17; col. 29, ll. 16-36), comprising: 
a knitting needle tip (tapering work area 6 and pointed end 7, together forming a knitting needle tip area; fig. 17; col. 15, ll. 52-61; col. 29, ll. 16-36) for entwining stitches (fig. 17; col. 15, ll. 57-61; col. 29, ll. 16-36), and 
a holding shaft (rigid member 26; fig. 17; col. 29, ll. 16-36) which extends from the knitting needle tip in a shaft longitudinal direction (see fig. 17) and has at least three gripping surfaces for holding the knitting needle (a needle having a shaft comprising a triangular cross-sectional configuration which defines three gripping surfaces adjoining the tapering area 6; see annotated fig. 17; col. 29, ll. 16-36), 
wherein the gripping surfaces each have a plurality of elevations (small elevations 14; fig. 17; col. 29, ll. 16-36) distributed in the shaft longitudinal direction (see fig. 17), and wherein each two adjacent gripping surfaces are connected by a rounded transition region (rounded corners; referencing figs. 2, 4; col. 20, ll. 18-26),
wherein at least a portion of the plurality of elevations is arranged in a section of the gripping surfaces that is adjoining the knitting needle tip (elevations 14 extending substantially across shaft 26 in the gripping surfaces and ending in a position only about 1.5-2 inches from pointed end 7, therefore at least some elevations 14 is in a section of the gripping surfaces that is adjoining the needle tip area 6; see annotated fig. 17; col. 29, ll. 16-27; col. 31, ll. 11-21).
Regarding claim 4, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 4 does not provide any further definitive product structure except that the holding shaft comprising a metal material. The holding shaft of Lindahl has at least three gripping surfaces, therefore meets the structural requirement of the claim.  In addition, Lindahl further discloses the holding shaft comprising a metal material (col. 31, ll. 26-32), therefore meets the material requirement of the claim.
Regarding claim 5, the claim recites a process of forming at least three gripping surfaces; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the holding shaft of Lindahl has at least three gripping surfaces, therefore meets the structural requirements of the claim.
Regarding claim 6, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the holding shaft of Lindahl has a plurality of elevations distributed in the longitudinal direction, therefore meets the structural requirements of the claim.
Regarding claim 7, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the elevations have an elevation height which corresponds to 1 to 10% of the value of the shaft circumference (a standard size 4 needle has an outer  perimeter of 0.0013 inch, which is calculated from an outer diameter of 1/8 inch; and the elevation changes have a thickness between 0.0004 inches and 4-5 mm (0.16-0.20 inch); therefore, the elevation height is calculated to be about 0.1-50% of the shaft circumference; col. 10, ll. 61-67; col. 11, ll. 1-7).  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein each rounded transition region has a rounding radius which is smaller than 1/10 or greater than 1/100 a shaft circumference (the claim defines the radius can be any value; figs. 2, 4).
Regarding claim 10, the claim recites a process of forming the holding shaft; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 10 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 10.
Regarding claim 11, the claim recites a process of forming the elevations; therefore, the claim is deemed a product-by-process claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, claim 11 does not provide any further definitive product structure; the holding shaft of Lindahl meets the structural requirement of claim 1 and thereby also meeting the structural requirements of claim 11.
Regarding claim 12, Lindahl discloses the knitting needle according to claim 4, and further discloses the knitting needle furthermore comprising: a knitting needle rear part (transition area 21; fig. 17; col. 17, ll. 34-44; col. 29, ll. 64-67) which is formed at an end of the holding shaft that faces away from the knitting needle tip (see fig. 17).
Regarding the limitation "wherein the knitting needle rear part is obtained by forming, an end-side section of the cylindrical metal piece, in a rotary swaging or rotary hammering machine", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the limitation does not provide any further definitive product structure; therefore, Lindahl's knitting needle meets the requirement of the claim.
Regarding claim 18, Lindahl discloses the knitting needle according to claim 1, and further discloses wherein the knitting needle is metallic (col. 31, ll. 26-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1).
 Regarding claim 2, Lindahl discloses the knitting needle according to claim 1, but does not explicitly disclose wherein the holding shaft has four gripping surfaces, wherein a first gripping surface is parallel to and spaced apart from a second gripping surface and a third gripping surface is arranged parallel to and spaced apart from a fourth gripping surface such that the holding shaft has a substantially square cross section.  However, Lindahl does disclose, in the Background section, that a knitting needle having a square cross-sectional configuration does exist in cited prior art (col. 7, ll. 27-31) at the time of Lindahl's invention was made.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the holding shaft as disclosed by Lindahl, with wherein the holding shaft has a square cross-sectional shape thereby defining four gripping surfaces, wherein a first gripping surface is parallel to and spaced apart from a second gripping surface and a third gripping surface is arranged parallel to and spaced apart from a fourth gripping surface such that the holding shaft has a substantially square cross section such that the holding shaft has a substantially square cross section, in order to provide another holding shaft with an alternative suitable cross-sectional shape. In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 9, claim 9 appears to recite a raw material of the holding shaft. Lindahl does not explicitly disclose wherein the holding shaft comprising aluminum, copper and/or brass.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the holding shaft as claimed, in order to provide a highly durable material for the holding shaft. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Lindahl discloses a knitting needle according to claim 12, and further discloses a circular knitting needle (circular knitting needle 24; fig. 17; col. 29, ll. 16-36), comprising: 
a first and a second knitting needle (rigid members 25, 26; fig. 17; col. 29, ll. 16-36), wherein one of the first and second knitting needles (rigid member 26; fig. 17; col. 29, ll. 16-36)  having the structural features according to claim 12 (as addressed above); and 
a cord (flexible filament 27; fig. 17; col. 29, ll. 16-36) connecting the two knitting needles at their knitting needle rear parts and intended for guiding and holding the stitches (fig. 17; col. 29, ll. 16-36), 
wherein the cord is connected to the holding shaft by the knitting needle rear parts (fig. 17; col. 29, ll. 16-36).
Lindahl does not disclose in Fig. 17 that both of the first and second knitting needles having the structural features according to claim 12.  However, Lindahl does disclose Fig. 17 only provides an example of several possible options and should be considered as limiting (col. 29, ll. 40-47).  Therefore, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have constructed both of the first and second knitting needles with the structural features according to claim 12, thereby providing a circular knitting needle with two identical rigid members. It has been a common practice in the knitting art to construct a circular knitting needle with two identical rigid members.  Such a modification would not yield any unexpected result.
Regarding the limitation "wherein the knitting needle rear part is compressed with the holding shaft", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the limitation does not provide any further definitive product structure. Lindahl discloses a unitary holding shaft comprising a knitting needle rear part; therefore, Lindahl's knitting needle meets the requirement of the claim.
Regarding claim 14, Lindahl discloses the circular knitting needle according to claim 13, and further discloses wherein the cord is formed from a filament (flexible filament 27; fig. 17; col. 29, ll. 16-36).  
Lindahl does not explicitly disclose wherein the filament is a monofilament which comprises a thermoplastic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the filament material, in order to provide a suitable flexible filament material to connect the two rigid members, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 7,874,181 B1) in view of Eley-Holden-Sotnik (US 6,983,627 B1).
Regarding claim 15, Lindahl discloses the circular knitting needle according to claim 14, and further discloses wherein the cord comprises a substantially constant cord diameter (cord 27; see fig. 17) and an end portion which is adjacent to the knitting needle rear part (transition area 21; fig. 17; col. 17, ll. 34-44), is formed correspondingly with respect to the knitting needle rear part (see fig. 21) and appears to have an increased cord diameter (see fig. 21).
Lindahl does not explicitly disclose wherein the end portion of the cord has an increased cord diameter.  However, Eley-Holden-Sotnik teaches wherein a circular knitting needle (circular knitting needle 20; fig. 2; col. 4, ll. 31-40) comprising a cord (cord 46; fig. 2; col. 4, ll. 31-40), wherein an end portion (end portions 38, 40; fig. 2; col. 4, ll. 31-40) of the cord has an increased cord diameter (fig. 5; col. 5, ll. 8-10, 35-51).  Lindahl and Eley-Holden-Sotnik are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the cord as disclosed by Lindahl, with wherein the end portion of the cord has an increased cord diameter, as taught by Eley-Holden-Sotnik, in order to fit with the knitting needle rear part and provide a smooth transition to the knitting needle rear part.

    PNG
    media_image1.png
    551
    1105
    media_image1.png
    Greyscale

Annotated Fig. 17 from US 7,874,181 B1 

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732